

Exhibit 10.2


Guangzhou New Baiyun Airport Electronic Light Box Advertising Contract
[TRANSLATED VERSION]


PARTY A:        Guangzhou Chuangrun Advertising Company Limited
Address:     168 Jiang Nan Da Do Zhong, Suite 1211, Guangzhou
Contact:      Cai Hanxiong
Tel:         020 84422633
Fax:      020 84423236


PARTY B:        Chi Shang Ling Yue Advertising Company Limited
Address:          75 Xian Lie Zhong Lu, Sui Fung Building 2/F, Room C18-19,
Guangzhou
Contact:                   He Jun Wei
Tel:
Fax:


Advertising Project and Pricing:


Locations: (1)    Guangzhou New Baiyun Airport Departure Hall Light Boxes
           (2)     Guangzhou New Baiyun Airport A Corridor Light Boxes
            (3)     Guangzhou New Baiyun Airport B Corridor Light Boxes
            (4)     Guangzhou New Baiyun Airport C Corridor Light Boxes
 
(1)        New Baiyun Airport Departure Hall Light Boxes
From:      September 1 2005 to August 31, 2006
Total:                  20 boxes, 3 posters per box
Per Month:         RMB 128,000 each
Per Year:             RMB 1,536,000 each
Total per Year:  RMB 30,720,000


(2)                       New Baiyun Airport A Corridor Light Boxes
From:                 September 1 2005 to August 31, 2006
Total:                 20 boxes, 3 posters per box
Per Month:       RMB 128,000 each
Per Year:           RMB 1,536,000 each
Total per Year: RMB 30,720,000


(3)                        New Baiyun Airport B Corridor Light Boxes
From:                  September 1 2005 to August 31, 2006
Total:                  20 boxes, 3 posters per box
Per Month:        RMB 128,000 each
Per Year:            RMB 1,536,000 each
Total per Year: RMB 30,720,000
 
 
 
 

--------------------------------------------------------------------------------

 
(4)                        New Baiyun Airport C Corridor Light Boxes
From:                   September 1 2005 to August 31, 2006
Total:                  10 boxes, 3 posters per box
Per Month:         RMB 128,000 each
Per Year:             RMB 1,536,000 each
Total per Year:   RMB 15,360,000


TOTAL:              RMB 107,520,000 (One hundred and seven million five hundred
and twenty thousand)


Currency:            Renminbi (by check)


Payment Schedule: (Party B shall pay Party A according to the following terms
and conditions):



1.  
When 30% of the light boxes are up before August 15, 2005, then Party B shall
pay Party A a 15% pre-payment, i.e. RMB 16,128,000 (Sixteen Million One Hundred
and Twenty Eight RMB). Within seven days of completing putting up all the
posters, Party B shall pay Party A the remainder, i.e. RMB 91,392,000 (Ninety
One Million Three Hundred and Ninety Two Thousand RMB).




2.  
If due to Force Majeure that Party A can not install 30% of the light boxes by
August 15, 2005, then the 15% pre-payment from Party B will be deferred
accordingly.



Party A: Guangzhou Chuangrun Advertising Company Limited
 
Representative:
 
/s/ Cai Hanxiong

    May 26, 2005

 
Party B: Chi Shang Ling Yue Advertising Company Limited




Representative:
 
/s/ He Jun Wei

    May 26, 2005


Common terms and conditions:


1.
Late payments apply; late payments shall equal 0.05% per day according to the
advertising rate. If Party B is late by a month, Party A can stop installing
posters or take posters down.



2. Party B shall provide the following documents concerning the posters:

a.  
Business license and other manufacturing, operating permit;

b.  
Documents from the Quality Bureau concerning the quality of the merchandise;

c.  
Documents concerning the accuracy of the advertisement;

d.  
If the poster requires administrative approval, the approval documents.



 
 
 

--------------------------------------------------------------------------------

 
3. Refusal of Advertise
 
Party A has the right to examine the contents of the advertisements. If there
are areas where they are not in accordance to <the Advertising Law> or any other
law or regulation or the Airport’s demand; then Party A can request Party B to
modify the advertisement. If Party B refuses, then Party A can refuse to install
the poster, in such case, Party B is responsible for the damages.


4. Cost of Posters


Party B shall deliver design to Party A 5 days before the date of the
advertisement, then 3 days after Party A notifies Party B of approval, Party B
shall deliver design MO to Party A, Party A shall pay for production of the
first poster and guarantee its quality for 1 year.


5. Changing Posters


If Party B has to notify Party A in writing concerning the change of a poster,
and deliver a new design, and all required documentations.


6. Used Posters


Party B has to notify Party A if it desires to take back the used posters, Party
A shall only keep used posters for 2 weeks.


7. Maintenance


Party A is responsible or all day to day maintenance of the posters. If damages
occur as a consequence of Party A’s negligence, then Party A shall be
responsible for no more than the original production cost of the poster.


8. Extension of Responsibility and Compensation



(i)  
If Party A can not install advertisements on schedule, then it should continue
to carry out the contract when it is capable of doing so.

(ii)  
If Party B can not provide Party A with the necessary electronic material
causing delay, then Party A is entitled to the fees according to this contract,
without compensation to Party B.



9. Force Majeure


If due to war, rebellion, disaster, explosion, strike, and other unforeseeable
problems, then is either side can not fulfill this contract, there is no
responsibility.


 
 

--------------------------------------------------------------------------------

 
10. Dispute Resolution


If there are disputes, either side can take the other side to court.
 
11. If it is Party A’s responsibility that causes a delay in Party B, Party A
shall pay compensation equal to 0.5% per day of the cost of advertising.
 
12. If the above delay exceeds a week, then Party B is entitled to the whole
amount.
 
13. Extension of Contract
 
Party has the first right to extend this contract under the same conditions.
 
There are 2 copies of this contract, Party A and Party B holds one each. Any
other matter not covered in this contract can be covered by future appendices.


 
 

--------------------------------------------------------------------------------

 